J-S59039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

    HAKIM BEY

                            Appellant                  No. 3712 EDA 2016


                 Appeal from the PCRA Order November 15, 2016
     In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1100021-2002,
                            CP-51-CR-1100031-2002

BEFORE: BENDER, P.J.E., OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 14, 2017

        Appellant, Hakim Bey, appeals from the order entered in the

Philadelphia County Court of Common Pleas dismissing his timely first Post

Conviction Relief Act1 (“PCRA”) petition. Appellant contends that the PCRA

court erred in dismissing his myriad claims of ineffective assistance of counsel

without an evidentiary hearing. We affirm.

        This Court previously adopted the trial court’s recitation summary of

evidence.

               On September 24, 2000, Moses Williams was shot and
           killed on the 2200 block of Cross Street in the City and
           County of Philadelphia. Bren[c]is Drew sustained gunshots
           to both legs during the altercation. Three (3) eyewitnesses,
           Omar Morris (“Morris”), Duane Clinkscales (“Clinkscales”),

*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-9546.
J-S59039-17


           and Chante Wright (“Wright”), gave statements to police,
           identifying [Appellant] as the shooter. On December 25,
           2000, Morris was found dead of a gunshot wound to the
           head. The next day, Clinkscales, was treated for multiple
           gunshot wounds following a drive-by shooting.1 [Appellant]
           was identified by Clinkscales as the shooter in the December
           26, 2000 shooting incident, and as the person who shot
           Moses Williams. [ ] After a grand jury investigation during
           which both Wright and Clinkscales testified, [A]ppellant was
           arrested for the murder of Moses Williams and the
           attempted murder of Clinkscales. This matter was originally
           scheduled for trial on March 24, 2004, but Chante Wright
           failed to appear for trial, and at the Commonwealth’s
           request, a nolle pros without prejudice was granted. On
           May 9, 2007, the nolle pros was lifted after Wright was
           located and placed in federal protective custody. Prior to
           trial, Chante Wright was murdered. On March 25, 2008, the
           Commonwealth filed a motion to introduce the statements
           of Chante Wright at trial pursuant to the Pennsylvania Rule
           of Evidence 804(b)(6), governing the admission of hearsay
           pursuant to forfeiture by wrongdoing. A full hearing was
           held, which resulted in the admission of the statements and
           preliminary hearing testimony of Chante Wright.

              1Clinkscales, who also goes by the name Wiz DeNiro,
              was shot three times in the chest, once in the right
              arm, and twice in the back. Clinkscales only survived
              because following the death of Morris, he began
              wearing a bulletproof vest.

Commonwealth v. Bey, 922 EDA 2009 at 1-2 (Pa. Super. Aug. 1, 2011)

(unpublished memorandum) (quoting Trial Ct. Op., 4/22/10, at 1-2)).

      The PCRA court summarized the procedural posture of this case as

follows:

               On September 30, 2008, [Appellant] was found guilty
           after a jury trial, . . . of First Degree Murder, 18 Pa.C.S. §
           2502(a), as a felony of the first degree; two counts of
           Aggravated Assault, 18 Pa.C.S. § 2702, each a felony of the
           first degree; Violation of the Uniform Firearms Act (VUFA),
           18 Pa.C.S. § 6108, as a misdemeanor of the first degree;


                                       -2-
J-S59039-17


       and two counts of Possession of an Instrument of Crime
       (PIC), 18 Pa.C.S. § 907, each a misdemeanor of the first
       degree.

          On October 1, 2008, [Appellant] was sentenced to life
       without parole for the first degree murder of Moses
       Williams; a concurrent ten (10) to twenty (20) years for the
       aggravated assault of Brencis Drew; a consecutive ten (10)
       to twenty (20) years for the aggravated assault of Duane
       Clinkscales; a concurrent two-and-a-half (21/2) to five (5)
       years for each PIC conviction.

         [Appellant] filed a post-sentence motion, which was
       denied without a hearing on March 10, 2009.

          On August 1, 2011, the Superior Court affirmed the
       judgment of sentence.

          On April 4, 2012, the Supreme Court denied allocator.

          On October 1, 2012, the Supreme Court of the United
       States denied [Appellant’s] petition for writ of certiorari.

          On November 15, 2012, [Appellant] filed a timely pro se
       [PCRA] petition.

         On November 19, 2013, Lee           Mandell, Esq., was
       appointed PCRA counsel.

          On November 4, 2014, Mr. Mandell filed a Finley letter
       and motion to withdraw as counsel. See [Commonwealth
       v. Finley, 550 A.2d 2013 (Pa. Super. 1988) (en banc)].

           On November 17, 2014, [Appellant] filed a motion for a
       hearing pursuant to [Commonwealth] v. Grazier, 713
       A.2d 81 (Pa. 1988). On April 24, 2015, the court conducted
       a Grazier hearing and permitted [Appellant] to proceed pro
       se.

          On July 24, 2015, [Appellant] filed a supplemental PCRA
       petition.

          On July 27, 2016, the Commonwealth filed a motion to
       dismiss.


                                  -3-
J-S59039-17



          On August 12, 2016, [Appellant] filed a response to the
        Commonwealth’s motion to dismiss.

           [On October 11, 2016, the PCRA held a hearing and
        rendered a decision on the PCRA petition. The court did not
        take any additional evidence regarding Appellant’s PCRA
        claims.]

           On November 15, 2016, after issuing a Rule 907 notice,[2]
        the PCRA court formally dismissed [Appellant’s] PCRA
        petition.

          On November 28, 2016, [Appellant] filed the instant
        appeal to the Superior Court.

           [Appellant] privately retained Enid Harris, Esq., as PCRA
        counsel. On January 11, 2017, [Appellant] filed a Rule
        1925(b) Statement of Matters Complained of on Appeal,
        pursuant to an Order of the court . . . .

PCRA Ct. Op., 2/1/16, at 1-2.

     Appellant raises the following issues for our review:

        1. Was trial counsel ineffective for failing to advise
        [Appellant] of his right to testify?

        2. Was trial counsel ineffective for failing to call Sharita
        Williams and Cayanna Brown as witnesses at trial?

        3. Was trial counsel ineffective for failing to make a motion
        or argument that [Appellant’s] trial violated double jeopardy
        in violation of the Fifth Amendment of the United States
        Constitution and Article I, § 10 of the Pennsylvania
        Constitution?

        4. Was trial counsel ineffective for failing to move to dismiss
        pursuant to the Fifth and Sixth Amendments of the United
        States Constitution and Article I § 9 of the Pennsylvania

2Pa.R.Crim.P. 907(1). Appellant filed a pro se response to the PCRA court’s
Rule 907 notice in which he generally objected to the dismissal of his claims
as an abuse of discretion.


                                     -4-
J-S59039-17


         Constitution where there was an 8-year delay between the
         victim’s September 2000 death and the September 2008
         trial, during which time witnesses died and evidence was
         lost, resulting in prejudice to [Appellant]?

         5. Was trial counsel ineffective for failing to seek a mistrial
         upon learning that Judge Hughes was placed under
         protective custody?

         6. Was trial counsel ineffective in failing to argue or preserve
         for appeal the following: that the trial court violated
         [Appellant’s] due process rights under the Fifth and
         Fourteenth Amendments of the United States Constitution
         and in violation of Article I, § 9 of the Pennsylvania
         Constitution when the trial court told the jury to disregard
         the only piece of evidence [Appellant] had offered in his own
         defense and thereby deprive [Appellant] of his right to
         defend himself?

         7. Was trial counsel ineffective for failing to lodge formal
         objections to the jury instructions, which instructions were
         inaccurate and confusing in defining consciousness of guilt,
         reasonable doubt, and the elements of the crime(s) of
         criminal homicide?

         8. Did the PCRA court err in not conducting an evidentiary
         hearing before dismissing [Appellant’s] PCRA [petition]
         where there were facts and witnesses outside the record
         supporting [Appellant’s] claims of ineffective assistance of
         counsel?

Appellant’s Brief at 5-6.

      First, Appellant contends trial counsel was ineffective for failing to advise

him of his right to testify. Appellant argues:

            In this case, [Appellant] believed that the decision of
         whether or not to testify was his attorney’s decision, not his.
         He acknowledges that he was questioned by the [t]rial
         [c]ourt and indicated that he did not want to testify. He was
         not asked during the colloquy nor did he know the decision
         was his alone and not his attorney’s decision. In fact, the
         [c]ourt’s   questions    during    the   colloquy    enforced


                                      -5-
J-S59039-17


           [Appellant’s] belief that it was the trial attorney’s decision,
           e.g.: “The [c]ourt: Have you made a decision? You know
           I want you to consider [trial counsel’s] position, but
           have you made a personal decision about whether you wish
           to testify or not?” There were no questions from the [c]ourt
           or responses from [Appellant] indicating [Appellant] was
           aware that he personally could make the decision.

Id. at 23 (record citations omitted).

      The standards governing our review of the denial of PCRA relief are well-

settled:

           [A]n appellate court reviews the PCRA court’s findings to see
           if they are supported by the record and free from legal error.
           This Court’s scope of review is limited to the findings of the
           PCRA court and the evidence on the record of the PCRA
           court’s hearing, viewed in the light most favorable to the
           prevailing party . . . . In addition, [t]he level of deference
           to the hearing judge may vary depending upon whether the
           decision involved matters of credibility or matters of
           applying the governing law to the facts as so determined.

Commonwealth v. Fahy, 959 A.2d 312, 316 (Pa. 2008) (quotation marks

and citations omitted).

               To be eligible for PCRA relief, [the a]ppellant must prove
           by a preponderance of the evidence that his conviction or
           sentence resulted from one or more of the enumerated
           circumstances found at 42 Pa.C.S. § 9543(a)(2) (listing,
           inter alia, the ineffective assistance of counsel . . .).
           Further, [the a]ppellant must demonstrate that the issues
           raised in his PCRA petition have not been previously litigated
           or waived. Id. § 9543(a)(3). . . .

              It is well-established that counsel is presumed effective,
           and to rebut that presumption, the PCRA petitioner must
           demonstrate that counsel’s performance was deficient and
           that such deficiency prejudiced him.          Strickland v.
           Washington, 466 U.S. 668, 687–91 [ ] (1984). . . . Thus,
           to prove counsel ineffective, [a]ppellant must demonstrate
           that: (1) the underlying legal issue has arguable merit; (2)


                                        -6-
J-S59039-17


         counsel’s actions lacked an objective reasonable basis; and
         (3) [a]ppellant was prejudiced by counsel’s act or omission.
         [Commonwealth v. Pierce, [ ] 527 A.2d 973, 975 ([Pa.]
         1987)].

                                       ***

             Relating to the prejudice prong of the ineffectiveness
         test, the PCRA petitioner must demonstrate “that there is a
         reasonable probability that, but for counsel’s error or
         omission, the result of the proceeding would have been
         different.” [I]t is well-settled that “a court is not required
         to analyze the elements of an ineffectiveness claim in any
         particular order of priority; instead, if a claim fails under any
         necessary element of the Strickland test, the court may
         proceed to that element first.”

Commonwealth v. Koehler, 36 A.3d 121, 131-32 (Pa. 2012) (some citations

omitted).

      In Commonwealth v. Miller, 987 A.2d 638 (Pa. 2009), our Supreme

Court opined:

         Claims alleging ineffectiveness of counsel premised on
         allegations that trial counsel’s actions interfered with an
         accused’s right to testify require a defendant to prove either
         that counsel interfered with his right to testify, or that
         counsel gave specific advice so unreasonable as to vitiate a
         knowing and intelligent decision to testify on his own behalf.

Id. at 660 (citations and quotation marks omitted). “It is well settled that a

defendant who made a knowing, voluntary, intelligent waiver of testimony

may not later claim ineffective assistance of counsel for failure to testify.”

Commonwealth v. Lawson, 762 A.2d 753, 755 (Pa. Super. 2000) (citations

omitted).

      Instantly, the PCRA court found this claim to be meritless and opined:



                                       -7-
J-S59039-17


            [Appellant’s] first claim is that [trial c]ounsel was
         ineffective for failing to tell [him] that he had the right to
         testify. [Appellant’s] claim is that [he] thought that his
         attorney made that decision for him.

            The [t]rial [c]ourt conducted a colloquy with [Appellant]
         on the record. In that colloquy, [Appellant] affirmed that
         he was aware of his right to testify, that he discussed the
         pro and cons with his attorney of whether or not he should
         testify and that he was satisfied with the advice of Counsel
         and [Appellant] explicitly stated on the record, quote, I don’t
         want to testify, end quote.

            The [c]ourt found at that time that [Appellant] made a
         knowing, intelligent and voluntary waiver of his right to
         testify.

PCRA Hr’g, 10/11/16, at 5-6. We agree no relief is due.

      A review of the record belies Appellant’s claim that he was not aware

that it was his decision to testify. In the colloquy, regarding his right to testify

at trial, Appellant testified, inter alia, as follows:

         The Court: Have you discussed the pros and cons of whether
         you should in fact testify?

         Now, Mr. Bey, you do not have to testify. . . . There is no
         obligation on you to do anything. . . .

         Did you and [trial counsel] talk about that?

         [Appellant:] Yes.

         The Court: Have you made a decision? You know I want
         you to consider [trial counsel’s] position, but have you made
         a personal decision about whether you wish to testify or not?

         [Appellant:] No.

         The Court: No, you didn’t make a decision or no, you don’t
         want to testify?



                                        -8-
J-S59039-17


         [Appellant:] I don’t want to testify.

         The Court: You don’t want to testify.

         That’s absolutely fine.     Are you satisfied with [trial
         counsel’s] representation of you?

         [Appellant:] Yes.

         The Court: Is there anything at all that was not done that
         you would have wanted [trial counsel] to do for you?

         [Appellant:] No.

N.T., 9/25/08, at 14-16.

      We find the PCRA court’s findings are supported by the record and free

of legal error. See Fahy, 959 A.2d at 316. Appellant has not proven counsel

interfered with his right to testify at trial.   See Miller, 987 A.2d at 660.

Therefore, based on his knowing, voluntary, and intelligent waiver of his right

to testify, Appellant cannot claim ineffective assistance of counsel for failure

to testify. See Lawson, 762 A.2d at 755.

      Next, Appellant avers that “[t]rial counsel was ineffective for failing to

call Sharita Williams and Cayanna Brown as defense witnesses at trial.”

Appellant’s Brief at 24. Appellant states:

            Sharita Williams, a close friend of Chante Wright, would
         have testified that Chante Wright told her that [Appellant]
         was not involved in the shooting of Moses Williams and
         Brencis Drew. Sharita Williams was available, but reluctant
         to go to trial because she would miss time from work.[3]

3The record reveals that Appellant’s trial counsel stated as follows to the court
regarding the witness: “We did make an effort. We went to where she worked
and she refused to come down.” N.T., 9/25/08, at 18. The court responded:



                                      -9-
J-S59039-17


         Trial counsel could have but did not subpoena Sharita
         Williams and compelled [sic] her testimony at trial.
         Cayanna Brown was available . . . and could have testified
         that she spoke with Chante Wright on December 3, 2007,
         and Chante Wright told her that she could not identify
         [Appellant] as a participant in the events of September 24,
         2000.

Id. at 24-25 (footnote omitted).

      To establish counsel’s ineffectiveness for failure to call a witness, a

petitioner must demonstrate that:

         (1) the witness existed; (2) the witness was available; (3)
         counsel was informed of the existence of the witness or
         counsel should otherwise have known of him; (4) the
         witness was prepared to cooperate and testify for Appellant
         at trial; and (5) the absence of the testimony prejudiced
         Appellant so as to deny him a fair trial. A defendant must
         establish prejudice by demonstrating that he was denied a
         fair trial because of the absence of the testimony of the
         proposed witness.

Commonwealth v. O'Bidos, 849 A.2d 243, 249 (Pa. Super. 2004) (citations

omitted and emphasis added).

      Section 9545(d)(1) requires PCRA petitioner seeking an evidentiary

hearing to include with his petition “a signed certification as to each intended

witness stating the witness’s name, address, date of birth and substance of

testimony and shall include any documents material to that witness’s

testimony.” 42 Pa.C.S. § 9545(d)(1); see also Pa.R.Crim.P. 902(A)(15). An




“[T]he record should reflect you did what was appropriate. You reached out
to the witness. You tried to get the witness to come. She is not cooperating.”
Id. A discussion was held off the record. Id. Trial counsel stated for the
record, “[w]e’re fine, Judge.” Id. at 19.


                                     - 10 -
J-S59039-17

affidavit from the witness, however, is not required.        Commonwealth v.

Pander, 100 A.3d 626, 642 (Pa. Super. 2014) (en banc).

      At the outset, we note that Appellant did not provide a separate witness

certification regarding Sharita Williams or Cayanna Brown.          Therefore, we

could affirm on that basis alone.

      In any event, the PCRA court further found that Appellant

         voluntarily waived his right on the record to call Sharita
         Williams as a witness during a colloquy at trial . . . . In fact,
         [Appelant] stated during the colloquy that he wanted to call
         Sharita Williams but she refused to come. Additionally,
         [t]rial [c]ounsel told the [c]ourt that Miss Williams would not
         cooperate with the Defense and was not willing to testify
         and [Appellant] makes no offer of proof as to what she
         would testify to.

PCRA Hr’g at 7-8.     The PCRA court thus opined that Appellant’s claim of

ineffectiveness failed because “the witness was not willing to testify” and

Appellant failed to establish prejudice.” Id. at 8. Our review confirms that

the court’s findings are supported in the record, and we discern no legal error

in the court’s legal conclusions.

      As to Cayanna Brown, we note that Appellant presents a new theory for

relief for the first time on appeal. Specifically, in his amended PCRA petition,

Appellant asserted that Brown was available to testify that Chante Wright

visited Appellant in county prison “in either November or December.”

Appellant’s Am. PCRA Pet., 7/24/15, at 36. On appeal, however, he argues

that Cayanna Brown, like Sharita Williams, would testify that Chante Wright

could not identify him as the shooter.         Because this argument was not


                                      - 11 -
J-S59039-17

preserved in the PCRA court, it is waived. See Pa.R.A.P. 302(a). Moreover,

Appellant does not argue that the PCRA court erred in denying his initial claim

related to Cayanna Brown. Thus, no relief is due.

      Third, Appellant contends “[t]rial counsel was ineffective for failing to

move or argue at trial that [Appellant’s] trial violated double jeopardy in

violation of the Fifth Amendment of the United States Constitution and Article

I, § 10 of the Pennsylvania Constitution.” Appellant’s Brief at 26. Appellant

states that although he “did not receive a transcript of the jury selection

proceedings from 2004, his notes and his recollection indicate that the jury

was sworn . . . .” Id. Appellant thus claims that double jeopardy attached

because the jury was sworn at the time of the nolle prosse. Id. at 27.

      Our review is governed by the following principles:

             A nolle prosequi is a voluntary withdrawal by the
         prosecuting attorney of present proceedings on a particular
         bill of indictment. Pennsylvania Rule of Criminal Procedure
         585 governs nolle prosequi applications, and provides in
         relevant part:

            Upon motion of the attorney for the Commonwealth,
            the court may, in open court, order a nolle prosequi
            of one or more charges notwithstanding the objection
            of any person.

         Pa.R.Crim.P. 585(A). In evaluating a request for nolle
         prosequi, a court may consider two factors: (1) whether the
         Commonwealth’s reason for the request is reasonable; and
         (2) whether the defendant has a valid speedy trial claim. A
         nolle prosequi may be lifted at any time in the future,
         on appropriate motion, to revive the original charges.

            [I]t is established that a trial court has discretion in
         deciding whether to grant or deny a nolle prosequi . . . .


                                    - 12 -
J-S59039-17



Commonwealth v. Goldman, 70 A.3d 874, 878 (Pa. Super. 2013) (citations

and quotation marks omitted and emphasis added).

      The PCRA court opined:

         The jury was not sworn and the Commonwealth withdrew
         prosecution without prejudice since they were unable to
         procure eyewitness, Chante Wright, for trial and that was
         done on April 6, 2004.

             During the hearing to reopen in front of Judge Hughes,
         to reopen the nol-pros, [Counsel] indicates that the jury was
         not sworn at that time and that is on the record from the
         motion to reopen. It is actually the Commonwealth’s motion
         to vacate the entry of nol-pros.

            The notes are April 20, 2007, pages 1 and 2. [Counsel]
         basically starts off with that the jury was not sworn in at
         that time. So there is no double jeopardy issue.

            In order for there to be double jeopardy, the jury would
         have had to have been sworn in at that time. This was a
         nol-pros and it was a nol-pros without prejudice. So no
         jeopardy attached in this case. So that claim is meritless.

PCRA Hr’g at 11-12. We agree no relief is due.

      Preliminarily, we note that the certified record transmitted on appeal

does not include the notes of testimony from the April 6, 2004 hearing. It is

well settled that the appellant bears the burden of “ensur[ing] the record

certified on appeal is complete in the sense that it contains all of the materials

necessary for the reviewing court to perform its duty.” Commonwealth v.

B.D.G., 959 A.2d 362, 372 (Pa. Super. 2008) (en banc) (citations omitted).

Thus, this issue is waived. See id. Similarly, Appellant’s attempt to rely on




                                     - 13 -
J-S59039-17

memory fails to establish that the PCRA court erred in finding jury selection

did not start. Thus, no relief is due on this claim.

      Fourth, Appellant contends that “[t]rial counsel was ineffective for failing

to file a motion to dismiss pursuant to the Fifth and Sixth Amendments of the

United States Constitution due to an eight year delay between the victim’s

death and the trial.” Appellant’s Brief at 27. Appellant asserts “that the delay

from his initial arrest on July 18, 2002, until the nolle-pros of April 6, 2004

and the delay between the nolle-pros and the refiling of charges in 2007, were

the product of intentional, bad faith, or reckless conduct by the prosecution in

order to bolster its case.” Id. at 28. He further contends that the PCRA court

erred in analyzing his constitutional speedy trial claim under Pa.R.Crim.P. 600.

Id. at 32.

      It is well settled that

         [a] speedy trial analysis . . . mandates a two-step inquiry:
         (1) whether the delay violated Pennsylvania Rule of Criminal
         Procedure [600]; and, if not, then (2) whether the delay
         violated the defendant’s right to a speedy trial guaranteed
         by the Sixth Amendment to the United States Constitution
         and by Article I, Section 9 of the Pennsylvania Constitution.

Commonwealth v. Colon, 87 A.3d 352, 356 (Pa. Super. 2014).

      Although Appellant does not challenge the PCRA court’s Rule 600

analysis, we note that the PCRA court opined:

            The argument, the real argument, would be in the time
         frame from the date of the nol-pros until the date of the
         second trial.    So the nol-pros was 4/6/04.          The
         commencement of the second trial was September 15,
         2008.    [Appellant’s] argument is basically that [trial


                                     - 14 -
J-S59039-17


       c]ounsel was ineffective for failing to argue a Rule 600 or
       speedy trial motion.

           At the time of the hearing to lift the nol-pros, [trial
       counsel], in effect, did argue a Rule 600 Motion even though
       it may not have been titled that but the first thing that [trial
       counsel] said to the [c]ourt was that the [c]ourt should not
       lift the nol-pros due to the time delay, that there was too
       much time that had passed in order to life the nol-pros.

           So there was a hearing and a detective was called to
       testify at the particular hearing to indicate why the nol-pros
       could not have been lifted sooner because really [trial
       counsel’s] argument was that the nol-pros could have been
       lifted probably right after, soon after the case had been nol-
       prossed because the witness had been located.

          The case was nol-prossed because Chante Wright could
       not be located. She disappeared. She was located I guess
       sometime after the case was nol-prossed within a month.

          Well, let me back up. She failed to appear for trial. She
       could not be located during the first trial. When the
       detectives went to look for her, she had been in school. She
       quit school. They could not find her at any of the addresses
       that they had for her.

           They did locate her sometime in April after the nol-pros.
       At that time she refused to testify because she had been
       threatened. She indicated that she had been threatened by
       friends of [Appellant].

           In order to really understand the situation here, one
       really has to look at the background or the surrounding
       circumstances of what was going on.

          Along with Miss Wright, there were two other witnesses,
       eyewitnesses to the homicide. On December 25, 2000, one
       of the eyewitnesses, Mr. Morris, was killed by a gunshot
       wound to the back of the head.

          Additionally, another man identified in the record as
       Malik, who had been present during the murder, was also
       shot in the back of the head the same day.


                                   - 15 -
J-S59039-17



          On December 26, 2000, an identifying eyewitness, Mr.
       Clinkscales, was shot several times in the back and chest.
       Mr. Clinkscales at that time was wearing a bulletproof vest
       and survived the shooting.

          By the time of trial, Miss Wright was aware that all the
       other witnesses were killed. Miss Wright was the only living
       eyewitness and refused to testify. She indicated that she
       was in fear for her family and for herself. She refused to
       cooperate in any way.

          However, in the interim, she was connected to
       someone─and I am not sure─I guess it was her boyfriend.
       She became connected to someone, who then was
       cooperating with the FBI, and as a result, that person and
       Miss Wright were relocated by the Federal Government as a
       result of another case separate from this one.

          Upon her relocation, the U.S. Attorney’s Office contacted
       homicide detectives and indicated to them that Miss Wright
       would now be available as a witness since she had a new
       identity, and was relocated, and was no longer in fear for
       her life.

          At that point at which homicide detectives learned of
       that, they then went to the District Attorney’s Office. The
       District Attorney’s Office then petitioned to lift the nol-pros
       and reopen the case.

           What we look at in the circumstances is whether the
       Commonwealth initially nol-prossed the case just because
       they were running out of time and they wanted to get an
       advantage and also, we look at the Commonwealth’s due
       diligence and we look at the totality of the circumstances.

          In this particular case, the first time that the case was
       nol-prossed was because the eyewitnesses could not be
       located. There could be no case without Miss Wright. The
       other eyewitnesses were killed and there was evidence that
       they were killed by [Appellant] or at the [Appellant’s]
       behest.




                                   - 16 -
J-S59039-17


            So the reason the case was nol-prossed, the
        Commonwealth had a very valid reason to nol-pros the case.
        The time between 2004 and 2007 when the nol-pros was
        lifted, this witness still, for all intents and purposes, was
        unavailable because the witness was truly in fear for her life
        and this is not just words here. There is concrete evidence
        that witnesses were being killed. The witness refused to
        cooperate and [sic] really in fear for her life. Once the
        witness was no longer in fear for her life, the witness did, in
        fact, come forward and agree to cooperate.

            The [c]ourt looks at the Commonwealth’s due diligence
        in this particular matter. The Commonwealth did not have
        a witness until the time when the witness came forward and
        once they did, once the Commonwealth was informed that
        the witness had a new identity, was moved from the area
        and was willing to testify, the Commonwealth took the
        appropriate action to lift the nol-pros. The [c]ourt finds that
        the Commonwealth was duly diligent and that this was not
        any attempt to evade Rule 600 in this case.

           The [c]ourt should note for the record that this [witness4]
        did actually come back, left her witness protection program
        just to come visit her dying grandmother and was killed,
        along with her friend. So her fears did come to fruition.
        Once she agreed to cooperate, she was, in fact, murdered.

                                 *     *      *

        The [c]ourt finds that counsel was not ineffective.

PCRA Hr’g at 15-21.

     Turning to Appellant’s constitutional claim,

        “The Sixth Amendment to the United States Constitution
        and Article I, Section 9 of the Pennsylvania Constitution
        guarantee a criminal defendant the right to a speedy trial.”
        These state and federal constitutional rights have long been
        held to be coextensive by our Supreme Court.

4 The PCRA court notes that there is a typographical error in the notes of
testimony, viz., “this defendant” should state “this witness.” See PCRA Ct.
OP. at 3 n.1.


                                     - 17 -
J-S59039-17



            The standard we apply in determining if an [a]ppellant's
         constitutional right to a speedy trial has been violated is the
         balancing test first articulated in Barker v. Wingo, 407
         U.S. 514 . . . (1972). Under the Barker standard, we first
         examine the threshold question of whether “the delay itself
         is sufficient to trigger further inquiry.” If the delay is
         sufficient to trigger further inquiry, we then “balance the
         length of the delay with the reason for the delay, the
         defendant’s timely assertion of his right to a speedy trial,
         and any resulting prejudice to the interests protected by the
         right to a speedy trial.”

Commonwealth v. Miskovitch, 64 A.3d 672, 678–79 (Pa. Super. 2013).

      When evaluating the reasons for the delay, it is well settled that

         A deliberate attempt to delay the trial in order to hamper
         the defense should be weighted heavily against the
         government. A more neutral reason such as negligence or
         overcrowded courts should be weighted less heavily but
         nevertheless should be considered since the ultimate
         responsibility for such circumstances must rest with the
         government rather than with the defendant. Finally, a valid
         reason, such as a missing witness, should serve to justify
         appropriate delay.

Commonwealth v. Glover, 458 A.2d 935, 937-38 (Pa. 1983).

      Instantly, the length of the delay is sufficient to trigger further inquiry.

However, as set forth by the PCRA court, the Commonwealth acted with due

diligence and Chante Wright’s unwillingness to testify presents a valid reason

for the delay. Thus, the Commonwealth set forth a reasonable explanation

for the delay, and Appellant has not set forth any cogent allegation to rebut

that conclusion. We acknowledge Appellant now asserts that a possible alibi

witness died during the pretrial delay. However, he does not allege, nor does

the record support any conclusion that Appellant had informed trial counsel of


                                     - 18 -
J-S59039-17

the existence of this alleged witness. Accordingly, we agree with the PCRA

court that trial court cannot be deemed ineffective for failing to file a motion

to dismiss the charges for the pretrial delay in this case. 5 See Koehler, 36

A.3d at 1131-32.

      Fifth, Appellant avers that “[t]rial counsel was ineffective for failing to

seek a mistrial upon learning that Judge Hughes was placed under protective

detail.” Appellant’s Brief at 33. As a prefatory matter, we consider whether

Appellant has waived this issue on appeal.

      Appellant’s argument is devoid of any citation to legal authority. “When

an appellant fails to develop his issue in an argument and fails to cite any legal

authority, the issue is waived.”     B.D.G., 959 A.2d at 371-72; see also

Pa.R.A.P. 2119(a)-(b). Therefore, this issue is waived. See B.D.G., 959 A.2d

at 371-72.

      Sixth, Appellant claims

         trial counsel was ineffective for failing to argue or preserve
         for appeal the following: that the trial court violated
         [Appellant’s] due process rights under the Fifth and
         Fourteenth Amendments of the United States Constitution
         and in violation of Article I, § 9 of the Pennsylvania
         Constitution when the court told the jury to disregard the
         only piece of evidence [Appellant] had offered in his own
         defense and thereby deprived [Appellant] of his right to
         defend himself.

Appellant’s Brief at 35. Appellant avers:




5 We may affirm the PCRA court’s order on any basis apparent in the record.
[cite].


                                     - 19 -
J-S59039-17


             After the jury had begun deliberations based on a
         photograph of Chante Wright both sides stipulated was
         taken on December 3, 2007, the [t]rial [c]ourt on her own
         initiative based on information from Detective Delvecchio
         that the photograph was taken in 2003 or 2005 and over
         the objection of [Appellant’s] counsel, reopened the record
         to introduce testimony from Dorothy Harris, custodian of
         records for the Philadelphia Prison System that, based on
         the prison records, sign-in logs and computer files, Chante
         Wright did not visit the prison in December of 2007. The
         records indicated that Cayanna Brown was at the prison on
         December 3, 2007. The [t]rial [c]ourt informed the jury
         that the photograph that was admitted by stipulation was
         not taken on December 3, 2007, and then instructed the
         jury: “The testimony was not accurate and must be
         completely disregarded by you.”

Id. (citation to the record omitted).

      On direct appeal, this Court opined:

         [A]ppellant argues that the trial court erred in reopening the
         record in order to allow the presentation of additional
         evidence. Appellant presented evidence that Wright had
         come to visit him in prison in 2007.            Appellant also
         introduced a photograph purportedly taken December 3,
         2007, memorializing the visit. Defense counsel used this
         evidence in his closing argument to the jury to make the
         case that Wright must have visited [A]ppellant in prison to
         tell him that she was going to tell the truth, i.e., that he did
         not shoot Williams. (Notes of testimony, 9/25/08 at 66.)
         The trial court further described this evidence as follows:

               [A]ppellant offered an undated photograph of
            Chante Wright which purported to memorialize a visit
            to [A]ppellant while he was in custody. N.T. 9/25/08,
            pgs. 13-14; 22-23.       It was asserted that the
            photograph was taken on December 3, 2007, while
            Chante Wright was in federal witness protection. Id.
            It was the sole evidence offered by [A]ppellant and its
            only objective was to undermine the credibility to be
            accorded Chante Wright’s testimony. After the record
            was closed and the jury began deliberations, the trial
            court was advised that the photograph in fact was not


                                        - 20 -
J-S59039-17


           taken on December 3, 2007. N.T. 9/29/08, pgs. 85-
           86. The prison records reveal that Wright only visited
           [A]ppellant on April 14, 2003 and April 27, 2005; both
           visits were long before her cooperation with law
           enforcement and her entry into federal witness
           protection. N.T. 9/29/08, pg. 108.

        Trial court opinion, 4/22/10 at 13.

            The trial court reopened the record to permit the
        Commonwealth to call Dorothy Harris (“Harris”), the
        custodian of records for the Philadelphia prison system.
        Harris testified that Wright did not visit [A]ppellant in 2007.
        (Notes of testimony, 9/29/08 at 98-102.) The trial court
        then re-charged the jury and they reached a verdict the
        following day, September 30, 2008.

                                 *     *      *

           We find that the trial court did not abuse its discretion in
        reopening the case to present the testimony of Harris. The
        parties had entered into a stipulation that the photograph
        depicted Wright vising [A]ppellant in prison on December 3,
        2007. (Notes of testimony, 9/25/08 at 13-14.) This
        photograph was admitted into evidence and submitted to
        the jury. (Id. at 22-23, Exhibit D-2.) Subsequently, during
        deliberations, the trial court discovered that the photograph
        was a misrepresentation of fact because Wright did not visit
        [A]ppellant in 2007. Her last visit was in 2005, before she
        agreed to cooperate with authorities and entered the federal
        witness protection program. At this point, the trial court
        was well within its discretion to reopen the case and inform
        the jury that the photograph was false, particularly where
        the parties had stipulated to its genuineness and the jury
        was required to accept as fact that Wright had visited
        [A]ppellant on December 3, 2007. Appellant relied on the
        photograph to attack Wright’s credibility, and the trial court
        had to reopen the case to correct the record and to prevent
        a miscarriage of justice.

Bey, 922 EDA 2009, at 9-12.




                                     - 21 -
J-S59039-17

      Thus, contrary to Appellant’s assertions, the underlying claim was

preserved for appeal and denied on the merits. Thus, Appellant’s assertion of

ineffectiveness with respect to this claim lacks arguable merit.

      Seventh, Appellant claims “[t]rial counsel was ineffective for failing to

lodge formal objections to the jury instructions, which instructions were

inaccurate and confusing in defining consciousness of guilt, reasonable doubt,

and the elements of the crime(s) of criminal homicide.” Appellant’s Brief at

37. Appellant’s brief is devoid of any citation to legal authority in this regard.

Therefore, this issue is waived.6 See B.D.G., 959 A.2d at 371-72; see also

Pa.R.A.P. 2119(a)-(b).

      Lastly, appellant argues that “[t]he PCRA court erred in not conducting

an evidentiary hearing before dismissing [Appellant’s] PCRA where there were

facts and witnesses outside the record supporting [Appellant’s] claims of

ineffective assistance of counsel.” Appellant’s Brief at 45.

      “The controlling factor in determining whether a petition may be

dismissed without a hearing is the status of the substantive assertions in the




6 On August 24, 2017, Appellant filed an application to file a post-submission
communication referring to supplemental authority, namely, a United States
Eastern District of Pennsylvania decision in Brooks v. Gilmore, No. 15-5659
(E.D. Pa. Aug. 11, 2017). According to Appellant’s application, this decision
found a similar reasonable doubt instruction was faulty and granted federal
habeas corpus relief. However, Appellant may not cure a defect in his brief
by way of a post-submission communication, and, in any event, the decisions
of a federal district court are not binding on this Court. Commonwealth v.
Giffin, 595 A.2d 101, 107 (Pa. Super. 1991).


                                     - 22 -
J-S59039-17

petition.” Commonwealth v. Payne, 794 A.2d 902, 906 (Pa. Super. 2002)

(citation omitted).

      We discern no error in the PCRA court’s finding that Appellant’s claims

were meritless. Therefore, the court did not err in dismissing the petition

without an evidentiary hearing. See id. For all of the foregoing reasons, we

affirm the order of the PCRA court dismissing Appellant’s PCRA petition.

      Order affirmed. Appellant’s application for relief denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2017




                                    - 23 -